Citation Nr: 1613856	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  12-03 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for alcohol dependency, claimed as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for posttraumatic stress disorder (PTSD) with depression and alcohol dependency.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in March 2014.  A transcript is of record.  Per discussion at the time of his hearing, the Veteran's claims have been characterized as listed on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).

The claim was remanded in December 2014 for additional development.  The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board remanded the claims in part for VA to make arrangements to obtain the Veteran's treatment records from Fergus Falls State Hospital, which appear to be in the possession of the Minnesota Department of Human Services.  A letter was sent to the Veteran in February 2015 asking him to return the requisite form authorizing his consent for the release of these records.  The Veteran submitted the forms, VA Form 21-4142 and VA Form 21-4142a, which were dated in February 2015.  It appears these documents were sent to the VA Private Medical Records Retrieval Center in Virginia Beach, Virginia.  That entity informed the RO that the request had been received but the request did not meet the criteria for action under their guidelines.  More specifically, the request was rejected due to incomplete private health provider (PHP) information.  The Veteran was not informed of this discrepancy.  This must be rectified on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran that the February 2015 VA Form 21-4142 and VA Form 21-4142a contain incomplete private health provider information and ask him to provide an updated/complete form in order for VA to obtain his treatment records from Fergus Falls State Hospital, which appear to be in the possession of the Minnesota Department of Human Services.  If the requisite forms are returned, make arrangements to obtain the Veteran's records from this provider.  

2.  Readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




